DETAILED ACTION
	This Office action is responsive to communication received 11/16/2020 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9764208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
   Note Regarding Communication with Applicant’s Attorney
The examiner has recently made several attempts to contact the attorney of record, Xiaolei Zhang (Reg. No. 64630), who is currently assigned to this application and who submitted the most recent response, using the phone numbers available in the PALM database. One number did not offer a voicemail option while a second number offered a generic voicemail option without identifying the owner of the voicemail. Currently, there are no facsimile phone numbers listed for this application in PALM. Since the attorney was unable to be reached, the following Office action herein below is being prepared for consideration. Any inconvenience to the applicant is sincerely regretted.
As the Office understands that many practitioners may currently be working remotely (i.e., teleworking), the applicant is respectfully being asked to provide the most current telephone numbers and facsimile numbers that may be used to contact the attorney(s) of record in order to avoid any future delays in communicating with the applicant’s attorney during prosecution of this application.
    Status of Claims
Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 11/16/2020, the applicant contends that the prior art reference to Parsons (USPN 8,961,336) is disqualified as prior art under 35 U.S.C. 102(b)(2)(C) because no later than the effective filing date of the present application, the inventors of the present application were subject to an obligation to assign all rights to the subject matter described, shown and claimed in the present application to the common assignee of the present application and Parsons (‘336), and because the present application and Parsons (‘336) have the same inventorship. 
	IN RESPONSE:
Applicant’s arguments insofar as the disqualification of Parsons (‘336) as prior art is deemed persuasive only with respect to the outstanding rejection under 35 U.S.C. 102(a)(2) of claims 1, 2, 5-16, 18, 19 and 20.  Although FIG. 9 of the Parsons (‘336) patent and FIG. 9 of the instant application differ slightly in the notations used for identifying the various width dimensions of the club head body and interior cavity, upon further review it has been determined that the claimed limitations of claims 1, 2, 5-16, 18, 19 and 20 would have been readily discernible by an inspection of FIG. 9 in Parsons (‘336) and therefore applicant’s priority claim to the Parsons (‘336) patent is proper.  
However, with respect to dependent claims 3, 4 and 17, the earliest supportable written description for the language in claims 3, 4 and 17 reciting the specific equations directed to various volume and thickness requirements is contained in provisional application serial number 62343739, filed May 31, 2016.  Thus, Parsons (‘336), which was filed October 13, 2014, is available as prior art under 35 USC §102 and §103.  See MPEP §2152.01.  Although the reference to Parsons (‘336) has been excepted as prior art under 35 U.S.C. 102(a)(2) in view of the common inventorship argued by the applicant, it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Thus, applicant’s  attention is directed to the rejection of claims 3, 14 and 17 under 35 U.S.C. 102(a)(1) as being 
In addition, applicant’s attention is directed to the new grounds of rejection based upon the prior art reference to Tseng (US PUBS 2008/0022502), already of record.  Upon a further review, it has also been determined that claims 8-14 raise a concern under 35 U.S.C. 112(b).  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3, 4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (USPN 8,961,336).
Although the reference to Parsons (‘336) has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
In addition, it is noted that the earliest supportable written description for the language in claims 3, 4 and 17 and reciting the specific equations directed to various volume and thickness requirements, is contained in provisional application serial number 62343739, filed May 31, 2016.  Thus, Parsons (‘336), which was filed October 13, 2014, is available as prior art under 35 USC §102 and §103.  See MPEP §2152.01. 
As to claims 3 and 4, each of these claims depends upon independent claim 1 and thus each of claims 3 and 4 initially includes all of the claimed limitations of independent claim 1.  As such, the reference to Parsons initially shows a golf club head (100) comprising: a hollow body portion (110) having a toe portion (140) with a toe portion edge, a hosel portion (155), a top portion (180) with a top portion edge, a sole portion (190) with a sole portion edge, a back portion (170) with a back wall portion, and a front portion (160); a face portion (162) coupled to the hollow body portion enclosing the front portion to create an interior cavity; a first port (1421) located on the back wall portion and above a horizontal midplane (1020) of the body portion (110), the first port (1421) having a first port opening at one end of the first port (1421) on the back wall portion and a first port wall on an opposite end of the first port (1421); and a second port (1435) below the horizontal midplane (1020), the second port (1435) having a second port opening at one end of the second port (1435) on the back wall portion and a second port wall on an opposite end of the second port (1435); wherein the first port wall is separated from the face portion (162) by a first distance, wherein the second port wall is separated from the face portion (162) by a second distance, and wherein the second distance is greater than or equal to three times the first distance.  See the annotated version of FIG. 9, below: 

    PNG
    media_image1.png
    564
    1180
    media_image1.png
    Greyscale

More specific to claim 3, Parsons includes an elastic polymer material in the interior cavity (col. 8, lines 32-34), the elastic polymer material being associated with an elastic polymer material volume; wherein the elastic polymer material volume is related to the body portion volume by the equation 0.2 < Ve/Vb < 0.5, where Ve is the elastic polymer material volume in units of in3, and Vb is the body portion volume in units of in3.  Parsons notes that the body portion may have a mass between about 200 grams and 310 grams (col. 6, lines 59-61).  Parsons further notes that the body portion with a cavity may weigh 100 grams less than a body portion without a cavity (col. 8, lines 30-32).  In addition, Parsons states that the body portion may be made partially or entirely of a steel-based material (col. 2, lines 40-42 and col. 10, lines 50-56).  Thus, it is understood that the body portion in Parsons is made entirely of a single, homogeneous type of steel having uniform density throughout.  Moving on with the requirements of the claimed equation, Parsons states that the cavity may be entirely filled with the elastomer and thus the volume of the elastomer equals the volume of the cavity (col. 8, lines 32-34). Thus, Elastomer Volume / Body Volume = Cavity Volume / Body Volume. Using conventional definitions for density and volume, the relationships in claim 1 may be rewritten as:   

    PNG
    media_image2.png
    130
    656
    media_image2.png
    Greyscale

Cavity Material Mass and Body Mass, it is clear that Parsons discloses a value of 100 grams / 310 grams = 0.32, which is within the claimed range of 0.2 to 0.5. 
More specific to claim 4, Parsons discloses that the body portion with the interior cavity may weigh about 100 grams less than the body portion without the interior cavity 700 (col. 8, lines 30-32).  Body portion material must either be removed from the inside of the body to form the interior cavity or the body portion must be formed without material inside. Parsons also discloses that the body portion may be entirely made of a steel-based material such as 17-4 PH stainless steel (col. 2, lines 40-43).  Thus, Parsons discloses a body portion that is entirely made of a single, homogenous material, such as 17-4 PH stainless steel.  The material absent or removed from the body portion to form the interior cavity would be the same material.  Note that volume = mass / density.  Note that the density of 17-4 PH stainless steel, which Parsons discloses is suitable for the body portion, is 7.8 grams / cm3 (retrieved at kvastainless.com; click on Resources; click on Material Data Sheets; click on 17-4 Stainless Steel).  With the above density equation and the density of 17-4 PH stainless steel, the 110 grams of steel-based material removed from the cavity can be expressed as: 

    PNG
    media_image3.png
    100
    661
    media_image3.png
    Greyscale

Next, one cubic centimeter equals 0.061 in3, which results in a cavity volume of 0.782 in3. Since the Parsons club head may be entirely filled with the elastomer, the volume of the elastomer equals the volume of the cavity.  Parsons further details a face thickness of 0.075 inch (col. 8, lines 65-66).  With these values, Tf / Ve = 0.075 / 0.782 = 0.096, which lies between the claimed ratio of 0.01 to 0.2. 
As to claim 17, this claim depends upon independent claim 15 and thus initially includes all of the claimed limitations of independent claim 15.  As such, the reference to Parsons initially 
More specific to claim 17, Parsons notes that the body portion may have a mass between about 200 grams and 310 grams (col. 6, lines 59-61).  Parsons further notes that the body portion with a cavity may weigh 100 grams less than a body portion without a cavity (col. 8, lines 30-32).  In addition, Parsons states that the body portion may be made partially or Elastomer Volume / Body Volume = Cavity Volume / Body Volume. Using conventional definitions for density and volume, the relationships in claim 1 may be rewritten as:   

    PNG
    media_image2.png
    130
    656
    media_image2.png
    Greyscale

Using the values provided by Parsons for Cavity Material Mass and Body Mass, it is clear that Parsons discloses a value of 100 grams / 310 grams = 0.32, which is within the claimed range of 0.2 to 0.5. 
Again, Parsons discloses that the body portion with the interior cavity may weigh about 100 grams less than the body portion without the interior cavity 700 (col. 8, lines 30-32).  Body portion material must either be removed from the inside of the body to form the interior cavity or the body portion must be formed without material inside. Parsons also discloses that the body portion may be entirely made of a steel-based material such as 17-4 PH stainless steel (col. 2, lines 40-43).  Thus, Parsons discloses a body portion that is entirely made of a single, homogenous material, such as 17-4 PH stainless steel.  The material absent or removed from the body portion to form the interior cavity would be the same material.  Note that volume = mass / density.  Note that the density of 17-4 PH stainless steel, which Parsons discloses is suitable for the body portion, is 7.8 grams / cm3 (retrieved at kvastainless.com; click on Resources; click on Material Data Sheets; click on 17-4 Stainless Steel).  With the above density equation and the density of 17-4 PH stainless steel, the 110 grams of steel-based 

    PNG
    media_image3.png
    100
    661
    media_image3.png
    Greyscale

Next, one cubic centimeter equals 0.061 in3, which results in a cavity volume of 0.782 in3. Since the Parsons club head may be entirely filled with the elastomer, the volume of the elastomer equals the volume of the cavity.  Parsons further details a face thickness of 0.075 inch (col. 8, lines 65-66).  With these values, Tf / Ve = 0.075 / 0.782 = 0.096, which lies between the claimed ratio of 0.01 to 0.2.

Claims 1, 2 and 5-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tseng (US PUBS 2008/0022502).
As to claim 1, note the annotated versions of FIGS. 9 and 10, below:
    PNG
    media_image4.png
    554
    1195
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    697
    1231
    media_image5.png
    Greyscale

Here, Tseng shows a golf club head comprising: a hollow body portion having a toe portion with a toe portion edge, a hosel portion, a top portion with a top portion edge, a sole portion with a sole portion edge, a back portion with a back wall portion, and a front portion; a face portion coupled to the hollow body portion enclosing the front portion to create an interior cavity; a first port located on the back wall portion and above a horizontal midplane of the body portion, the first port having a first port opening at one end of the first port on the back wall portion and a first port wall on an opposite end of the first port (i.e., FIG. 9 shows a first port 15 adjacent the toe portion that serves as an exhaust hole; the exhaust hole must penetrate through the back wall and into the second cavity 114); and a second port below the horizontal midplane (i.e., FIG. 9 shows a second port 14A below the midplane), the second port having a second port opening at one end of the second port on the back wall portion and a second port wall on an opposite end of the second port (i.e., the second port 14A must penetrate the rear wall and thus the opening would include a second port opening at the outer side of the rear wall and a second port wall at the interface with the interior cavity); wherein the first port wall is separated from the face portion by a first distance, wherein the second port wall is separated 
	As to claim 2, the second distance is about four times greater than the first distance (i.e., with locations of the first and second ports as illustrated in annotated FIG. 10, the claimed first distance is illustrated as “A” and the claimed second distance is illustrated as “B”, with distance “B” clearly being at least four times distance “A”). 
	As to claim 5, a distance between the first port and the top portion edge is less than a distance between the first port and the horizontal midplane, and wherein a distance between the second port and the sole portion edge is less than a distance between the second port and the horizontal midplane.  See annotated FIG. 9 showing the locations of the first and second ports with respect to the horizontal midplane.  It is clear that the first port (15) is closer to the top portion edge and that the second port (14A) is closer to the sole portion edge, when the location of each of the first and second ports is compared to the annotated location of the horizontal midplane. 
	As to claim 6, a distance between the first port and the toe portion edge is substantially less than a distance between the first port and the hosel portion, and wherein a distance between the second port and the toe portion edge is substantially less than a distance between the second port and the hosel portion. With reference to FIG. 9, both the first port (15) and the second port (14A) are clearly closer to the toe portion edge than to the hosel portion. 
	As to claim 7, Tseng uses a polymer material between the first port and the face portion.  Tseng uses a foamed vibration-absorbing material inserted through an injection molding process (i.e., see paragraphs [0007, 0028, 0029]. 
	As to claim 8, note the annotated version of FIG. 13, below:

    PNG
    media_image6.png
    683
    1224
    media_image6.png
    Greyscale

Tseng shows a golf club head (50) comprising: a hollow body portion having a toe portion with a toe portion edge, a hosel portion, a top portion with a top portion edge, a sole portion with a sole portion edge, a back portion with a back wall portion, and a front portion; a face portion (60) coupled to the hollow body portion enclosing the front portion to create an interior cavity; and a first port (582) located on the back wall portion and above a horizontal midplane of the body portion, the first port (582) having a first port opening at one end of the first port and a first port wall on an opposite end of the first port, wherein a distance between the first port opening and the first port wall is greater than a width of the interior cavity between the first port and the face portion (i.e., as explained in paragraph [0006], there exists a looped air channel 542 directly behind the face as part of annular flange 54, with the striking face 60 resting on the annular flange 54; thus, an air gap exists between the face 60 and the multiple detents 544; this air gap defines a cavity width near the top portion edge; this air gap is clearly smaller in dimension than the distance between the back wall and the interior cavity, wherein the distance between the back wall and the interior cavity is equal to at least the length of through hole 582). 
As to claim 9, Tseng shows a second port (59) below the horizontal midplane, the second port (59) having a second port opening at one end of the second port on the back wall portion and a second port wall on an opposite end of the second port, wherein the first port wall is separated from the face portion by a first distance, wherein the second port wall is separated from the face portion by a second distance, and wherein the second distance is greater than or equal to three times the first distance (i.e., the first port 582 extends from the back wall portion through the peripheral portion of the body a first distance that enables the first port to engage with the annular flange 542 that is separated from the rear face by an air gap; the air gap is located just behind the rear face; on the other hand, the second port 59 only extends through the back wall portion a second distance long enough to engage the inner cavity and is located much farther away from the face portion 60; thus, the second distance is clearly greater than three times the first distance, as shown in FIG. 13). 
	As to claim 12, Tseng uses a polymer material injected into the interior cavity.  See paragraph [00078]. 
	As to claim 13, Tseng shows a second port (59) below the horizontal midplane, wherein a distance between the first port (582) and the toe portion edge is substantially less than a distance between the first port and the hosel portion, and wherein a distance between the second port (59) and the toe portion edge is substantially less than a distance between the second port (59) and the hosel portion.  See the arrangement of the first port (582) and the second port (59) in annotated FIG. 13 and their locations with respect to the hosel portion and the toe portion edge.  The first and second ports are clearly each closer to the toe portion edge than to the hosel portion. 
	As to claim 14, Tseng comprise a polymer material between the first port and the face portion.  See paragraph [0007]. During the filling or injection molding process, once the filler material fills the inner space and once the air flows out of the interior cavity or recess (52), filler material will fill the interior cavity and the looped air channel (542).  Thus, polymer material will exist . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, line 11, it would appear that the phrase “width of the interior cavity between the first port and the face portion” should instead read --width of the interior cavity between the first port wall and the face portion-- (emphasis added).  Here, the interior cavity width appears to be defined by the distance between the first port wall and the face portion, as opposed to the distance between the first port opening and the face portion.  Currently, the distance “between the first port and the face portion” seems vague, as there is no way to determine where exactly the first port begins or ends. Appropriate correction is required.
As to claims 9-14, these dependent claims share the indefiniteness of claim 8. 

Allowable Subject Matter
Claims 15, 16, 18, 19 and 20 are allowable over the prior art references of record for the reasons advanced by the applicant’s attorney on scanned page 1, received with the REMARKS of 11/16/2020, and arguing that the prior art reference to Parsons (USPN 8,961,336) is 
In addition, the closest prior art of record includes the references to Tseng (US PUBS 2008/0022502), Wahl (USPN 8,088,025) and Takahashi (JP H10-277187). Without the benefit of applicant’s disclosure, it would not have been obvious to modify any of these prior art devices of record to include the specific, claimed structural relationship between the first and second ports that are located on a back wall portion and their associated first and second mass portions, including the location of the first and second mass portions above and below the horizontal midplane, respectively, and further including the location of the first and second ports with respect to the toe portion edge and the hosel portion, along with a distance between the first port wall and the first port opening being less than a height of the second mass portion; this in combination with a club head that includes a hollow body and an attached face portion to form an interior cavity, as set forth in independent claim 15. 
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The specific structure of a wherein a height of the second mass portion is greater than a height of the first mass portion (claim 10) and wherein a distance between the first port wall and the first port opening is less than a height of the second mass portion (claim 11) in combination with all of the limitations of independent claim 8 and the requirement that the club head further includes a second port below the horizontal midplane as well as first and second mass portions is not shown or suggested by the prior art of record. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See FIGS. 3-6 in Larson showing removably replaceable weights along the top portion and along the sole portion;
FIG. 2B in Bazzel shows a hollow iron-type club head;
Note FIG. 12 showing cavity width (142) for a hollow iron-type club head;
See FIG. 8 in Wood showing hollow interior (48); 
Note FIGS. 2, 5 and 7 in Desboilles;
See FIG. 11 in Bennett;
Note FIG. 3 in Lin;
FIG. 3 in Nagai shows a hollow interior (60);
See FIG. 3 in Takeda.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711